Allowance
This communication is in response to communication filed on 01/30/2020.
Claims 1-20 are allowed.
Best U. S cited reference (s):
Porter, US Pub No: 2002/0059272 A1 teaches: A computerized method of collaboratively ordering information comprises: storing a plurality of information nodes; enabling a user to give an ordinal rank to a nodes under a parent node; ranking nodes under their parent node as a function of the ordinal ranking given to them by each of a group of users; and displaying nodes under their parent ordered by such rankings. The nodes can be statements about a subject, articles, multimedia presentations, suggestions about other nodes, discussion threads, URLs, advertisements, etc. In some embodiments a user can select to see nodes ordered by the rankings given them by different sets of users. In some embodiments, nodes can be ranked under a parent node, and parent nodes can be ranked under other parent nodes. In some embodiments the same node can have different rankings under different parent nodes. In some hierarchical embodiments a user can view the hierarchy of nodes with select parent nodes having their child nodes displayed. In some embodiments a user can alternatively select to view nodes ordered by other criteria including: date of creation; number of non-ordinal votes received, amount or type of user activity association with node, and amount or type of change associated with the node in a given time. In some embodiments, desired nodes are made easier to find with searching tools and/or indexing. Some embodiments provide tools for collaboratively editing nodes or verifying their contents. In some embodiments the method is practiced on line, such as in a client-server environment.
Longdale, US Pub No: 2017/0339089 A1 teaches: A system and related methodologies of delivering storyline content to users are presented herein. A server system maintains storyline data corresponding to an interactive narrative storyline having variable narrative paths that influence outcomes of the storyline. Storyline messages are communicated from the server system using a messaging service, wherein each communicated storyline message includes a portion of the narrative storyline. The server system receives messages generated from the subscriber device in response to communicated storyline messages, wherein each response message includes a user-specified storyline option. Subsequent storyline messages are retrieved by the server system based on the user-specified storyline options conveyed with the user responses.
Epelman-Wang et al, US Pat 9805373 B1 teaches :A method and system for knowledge management are disclosed. A plurality of profiles of entities are identified wherein the profiles comprise a shared characteristic. The contents of the plurality of profiles are added to a generated aggregate profile.




Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claims 1, 9 and 17 recite the limitations of:  A method for reducing computer resource demands in a collaboration system having shared content objects, the method comprising: observing user-to-object interactions and user-to-user interactions of users of the collaboration system over a time period; constructing a first data structure to track a first set of values that characterize user-to-object interactions of individual users of the collaboration system; constructing a second data structure to track a second set of values that characterize a set of sharing events over content objects that are shared between a given user and other users of the collaboration system; correlating, for the individual users of the collaboration system, the first set of values of the first data structure with the second set of values from the second data structure to calculate a value that corresponds to a combination of the user-to-object interactions and the sharing events; identifying a set of communication recipients by ranking the individual users based on the combination of the user-to-object interactions and the sharing events; and sending a communication to the identified set of communication recipients. wherein the usage pattern corresponds to at least one of, a predicted increase in collaboration system usage, or a predicted decrease in collaboration system usage (claims 4, 12 and 20).
Therefore, the combination of claims 1-20  presented here are clearly novel, non-obvious and allowable.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682